Case: 21-50442     Document: 00516189707         Page: 1     Date Filed: 02/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 2, 2022
                                  No. 21-50442
                                                                           Lyle W. Cayce
                                Summary Calendar
                                                                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Alfonso Dominguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:20-CR-2348-1


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Carlos Alfonso Dominguez pleaded guilty to one count of importation
   of 500 grams or more of methamphetamine and one count of possession with
   intent to distribute 500 grams or more of methamphetamine. He challenges




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50442      Document: 00516189707            Page: 2    Date Filed: 02/02/2022




                                      No. 21-50442


   the procedural and substantive reasonableness of his within-guidelines
   sentence of 63 months of imprisonment.
          We review sentencing decisions for reasonableness using a
   “bifurcated review process.” United States v. Nguyen, 854 F.3d 276, 280 (5th
   Cir. 2017); see Gall v. United States, 552 U.S. 38, 51 (2007). First, we
   “examine whether the district court committed any significant procedural
   error.” Nguyen, 854 F.3d at 280. “If the district court’s decision is
   procedurally sound, we then consider the substantive reasonableness of the
   sentence.” Id. Dominguez’s arguments at sentencing alerted the district
   court to, and so preserved for appeal, his claims of procedural and substantive
   error. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 764, 766-67
   (2020). We therefore review the district court’s interpretation of the safety-
   valve provisions de novo and the decision whether to apply a safety-valve
   adjustment for clear error. United States v. Flanagan, 80 F.3d 143, 145 (5th
   Cir. 1996); see also United States v. Towns, 718 F.3d 404, 412 (5th Cir. 2013).
          Despite Dominguez’s arguments to the contrary, the record reflects
   that the district court applied safety-valve relief under 18 U.S.C. § 3553(f) to
   sentence him below the 120-month mandatory minimum and correctly
   calculated the applicable guidelines range of 63 to 78 months of
   imprisonment. Additionally, there is no merit to his claim of substantive
   unreasonableness.       A within-guidelines sentence is presumptively
   reasonable. United States v. Hernandez, 876 F.3d 161, 166 (5th Cir. 2017).
   There is no indication that an important factor was overlooked, that an
   improper factor was given significant weight, or that the court failed to
   provide any required explanation. Instead, Dominguez’s argument is no
   more than a request for us to reweigh the statutory sentencing factors, which
   we will not do. Id. at 167; see also Gall, 552 U.S. at 51.
          The judgment of the district court is AFFIRMED.




                                           2